TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00710-CV



        Michael A. Snowden and Celina Ruiz-Snowden and All Other Occupants of
               2102 Wilma Rudolph Road, Austin, Texas 78748, Appellants

                                                 v.

                                  Strada Capital, Inc., Appellee


            FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
       NO. C-1-CV-14-008245, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellants Michael A. Snowden and Celina Ruiz-Snowden and All Other Occupants

of 2102 Wilma Rudolph Road, Austin, Texas 78748, and appellee Strada Capital, Inc. have notified

this Court that they no longer wish to pursue this appeal and have filed a joint motion to dismiss it

with prejudice. We grant the parties’ motion and dismiss this appeal with prejudice. See Tex. R.

App. P. 42.1(a).



                                              __________________________________________

                                              Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Goodwin and Field

Dismissed on Joint Motion

Filed: January 14, 2015